                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DOMINIQUE TAYLOR,                                   )
                                                    )
            Plaintiff,                              )
                                                    )
      vs.                                           )          Case No. 4:19-CV-3188 RLW
                                                    )
CHARTER,                                            )
                                                    )
            Defendant.                              )


                                  MEMORANDUM AND ORDER

          This matter is before the Court upon review of the file. On January 2, 2020, this Court

ordered pro se plaintiff Dominique Taylor to show cause as to why this action should not be

dismissed for lack of subject matter jurisdiction. The Court cautioned plaintiff that his failure to

timely comply with the order would result in the dismissal of his case. Plaintiffs response was

due by January 24, 2020.

          To date, plaintiff has neither responded to the Court's order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed ifhe failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to plaintiffs failure to

comply with the Court's May 14, 2019, order and his failure to prosecute his case. See Fed. R.

Civ. P. 41(b); see also Linkv. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority ofa

court to dismiss sua sponte for lack of prosecution is inherent power governed "by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases"); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district

court has the power to dismiss an action for the plaintiffs failure to comply with any court

order).
       The Court also finds that dismissal is appropriate here due to a lack of jurisdiction. The

Court has the duty to determine its jurisdiction, and raise the issue of subject matter jurisdiction

sua sponte, if necessary. See City of Kansas City, Mo. v. Yarco Co., Inc., 625 F.3d 1038, 1040

(8th Cir. 2010). The Court must dismiss any action over which it determines that it lacks subject

matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Federal courts are courts oflimitedjurisdiction.

The Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of the United

States under 28 U .S.C. § 1331, and the Court can hear cases where diversity jurisdiction exists

under 28 U.S.C. § 1332.

       Plaintiff filed his civil complaint on December 2, 2019, against defendant "Charter" for

"theft I home invasion." ECF No. 1 at 3. The instant action does not arise under the

Constitution, laws, or treaties of the United States, so federal question jurisdiction pursuant to 28

U.S.C. § 1331 is inapplicable. Similarly, the Court lacks jurisdiction under 28 U.S.C. § 1332,

because the alleged amount in controversy (the cost of a "Wii switch" cord and a "dark souls 3"

game disc), is not more than $75,000. See ECF No. 1 at 7. Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice for

plaintiffs failure to comply with a Court order and for lack of jurisdiction. Fed. R. Civ. P. 4l(b)

& 12(h)(3). A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 2] is DENIED as moot.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.          _,..d
        Datedthis~dayofFebruary,2020.                   ~~

                                                  ~
                                                  UNITED STATES DISTRICT JUDGE



                                                 -2-
